1
     David Y. Choi (State Bar No. 263917)
2    dchoi@goldbergsegalla.com
     Oliver E. Twaddell
3
     otwaddell@goldbergsegalla.com
4    GOLDBERG SEGALLA, LLP
     777 S. Figueroa Street, Suite 1900
5
     Los Angeles, California 90017
6    Telephone: (213) 415-7200
     Facsimile: (213) 415-7299
7
     David H. Rho (State Bar No. 270598)
8    drho@crgroupllp.com
     1234 Wilshire Blvd. Ste. 411
9    Los Angeles, California 90017
     Telephone: (213) 626-9610
10   Facsimile: (213) 403-5675
11   Attorney for Plaintiffs SU JUNG
     SHIN and HYUN JU SHIN
12

13
                         UNITED STATES DISTRICT COURT
14
                        EASTERN DISTRICT OF CALIFORNIA
15

16
     SU JUNG SHIN, an individual; HYUN       Case No. 1:18-CV-00381-AWI-SKO
17
     JU SHIN, an individual;
18
                   Plaintiff,                STIPULATION AND ORDER FOR:
19
                                             (1) ENTRY OF JUDGMENT
20   vs.                                     AGAINST JUDGMENT DEBTORS;
                                             AND
21
     ROBERT YOUNG YOON, an                   (2) FINDINGS OF FACT AND
22   individual; KYOUNG MEE YOON, an         CONDITIONAL RELEASES FROM
     individual; KYOUNG SUP YOON, an         LIABILITY BY ALL PARTIES
23
     individual; Y & Y PROPERTY
24   MANAGEMENT, INC., a California
     corporation; THE VICTUS GROUP,
25
     INC., a California Corporation;
26   BLACKSTONE SEATTLE, LLC, a
     Washington limited liability company;
27
                                             1
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1
     YOON & YOON INVESTMENTS,
     LLC, a California limited liability
2    company; and DOES 2 through 20
3
     inclusive.

4                      Defendants.
5
     --------------------------------------------------
6

7
     AND RELATED COUNTER-CLAIMS.

8
            On August 28, 2019, the parties filed the following Stipulation:
9

10
            Plaintiffs Hyun Ju Shin (“HJS”) and Su Jung Shin (“SJS”) (collectively,
11
     “Plaintiffs” or “Judgment Creditors”) commenced this action by filing the Complaint
12
     in the above referenced action (the “Lawsuit”). Defendants Bob Young Yoon
13
     (“Bob”), Y&Y Property Management, Inc. (“YYPM”), Yoon & Yoon Investments,
14
     LLC (“YYI”), Kyoung Mee Yoon (“KMY”), Kyoung Sup Yoon (“KSY”), The Victus
15
     Group, Inc. (“Victus”), and Blackstone Seattle, LLC (“Blackstone”) (collectively, the
16
     “Defendants”), were either duly: served with the Summons and the Complaint for the
17
     Lawsuit or waived service of process of the same.
18
            For ease of reference, as used herein, the term “Judgment Debtor” and
19
     “Judgment Debtors” shall mean and refer to Bob, YYPM and YYI.
20
                                               SECTION 1:
21
                           STIPULATED JUDGMENT AND ORDER
22
         BETWEEN JUDGMENT CREDITORS AND JUDGMENT DEBTORS
23
            The Judgment Creditors and Judgment Debtors have agreed to entry of this
24
     Stipulated Judgment and Order Between Judgment Creditors and Judgment Debtors
25
     as it relates to the allegations contained in the operative pleadings (the “Judgment”).
26
     For avoidance of doubt, KMY, KSY, Victus and Blackstone are not judgment debtors
27
                                                          2
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    under the Judgment and are not parties subject to the herein Judgment.
2             NOW, THEREFORE, on the joint motion of the Judgment Creditors and
3    Judgment Debtors, it is hereby ORDERED, ADJUDGED AND DECREED as
4    follows:
5             1.   Payments. The Judgment Debtors shall be liable, joint and severally, for
6    monetary damages to the Judgment Creditors equal to One Million Seven Hundred
7    Thousand Dollars ($1,700,000), payable in installments as set forth in Paragraphs 1.1
8    - 1.4.
9                  1.1.   First Payment. The Judgment Debtors shall make the first payment
10   of Fifty Thousand Dollars ($50,000) within 60 days of entry of the Judgment. If
11   payment is not timely received in full, interest shall accrue on all outstanding amounts
12   at a rate of ten percent (10%) per annum subject to Paragraph 1.4 below.
13                 1.2.   Second Payment. The Judgment Debtors shall make the second
14   payment of Fifty Thousand Dollars ($50,000) within 180 days of entry of the
15   Judgment. If payment is not timely received in full, interest shall accrue on all
16   outstanding amounts at a rate of ten percent (10%) per annum subject to Paragraph
17   1.4 below.
18                 1.3.   Third Payment. The Judgment Debtors shall make the third
19   payment of Fifty Thousand Dollars ($50,000) within 270 days of entry of the
20   Judgment. If payment is not timely received in full, interest shall accrue on all
21   outstanding amounts at a rate of ten percent (10%) per annum subject to Paragraph
22   1.4 below.
23                 1.4.   Fourth Payment. The Judgment Debtors shall make the fourth
24   payment of One Million Five Hundred Fifty Thousand Dollars ($1,550,000) plus any
25   outstanding amount owed, including accrued interest, by October 30, 2020. If the
26   Judgment Creditors have not received full payment for all amounts owed under the
27
                                                 3
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    Judgment by October 30, 2020, the Judgment Debtors shall be liable to pay to the
2    Judgment Creditors, joint and severally, for an additional Twenty Five Thousand
3    Dollars ($25,000) per month for every month that full payment has not been received
4    (regardless of the amount of the outstanding balance), provided that, as of October
5    30, 2020, no further interest shall accrue by virtue of the terms set forth in Paragraphs
6    1.1 – 1.3.
7           For avoidance of doubt, the foregoing $25,000 payment per month is comprised
8    of some (but not all) of the additional damages that the Judgment Creditors claim they
9    suffered (above and beyond $1,700,000) that the Judgment Creditors agreed to forego,
10   provided that, the Judgment Debtors made full payment to the Judgment Creditors
11   under the Judgment by October 30, 2020.
12                 1.5.   Sale of Property. The Judgment Debtors represent that they will
13   fund a significant portion of the payments set forth in Paragraphs 1.1 – 1.4 from the
14   sale of the Best Western Inn located at 3110 N. Blackstone Avenue, Fresno, California
15   93703 (the “BW Property”).
16          The Judgment Debtors agree that, in connection with the sale of the BW
17   Property, an irrevocable escrow instruction agreed upon by all parties (the “Escrow
18   Instructions”) shall include the list of conditions and expenses that may be deducted
19   from the gross sale proceeds from the sale of the BW Property, as set forth in the
20   attached Exhibit “A”. The balance of net sale proceeds shall then be disbursed
21   directly from escrow to the Judgment Creditors to the extent the Judgment has not
22   been satisfied in full.
23          The Judgment Creditors agree to act in good faith and cooperate with the
24   Judgment Debtors to give effect to the sale of BW Property so that the Judgment
25   Debtors can make timely payments.
26

27
                                                 4
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1                 1.6.   Delivery of Payments. All payments made to the Judgment
2    Creditors pursuant to the Judgment shall be made payable to “Goldberg Segalla, LLP”
3    in readily available funds. If payments are not made electronically, funds must be
4    delivered to counsel for the Judgment Creditors, David Choi, Esq., at:
5
                  Goldberg Segalla, LLP.
6                 Attn: David Y. Choi, Esq.
7
                  665 Main Street
                  Buffalo, New York 14203
8

9                 1.7.   No Priority of Payments Between BW Judgment and HI
10   Judgment. Bob and YYPM are also judgment debtors (collectively, the “HI Judgment
11   Debtors”) of another stipulated judgment (the “HI Judgment”) entered in a separate
12   civil lawsuit captioned Hyun Ju Shin v. Robert Young Yoon et al., Case No. 1:17-cv-
13   01371-AWI-SKO, filed in the United States District Court, Eastern District of
14   California, Case No. 1:17-cv-01371-AWI-SKO.
15         For avoidance of doubt, the HI Judgment Debtors may elect to pay off all sums
16   owed under the HI Judgment prior to the Judgment Debtors paying off all sums owed
17   under the Judgment, provided that, the HI Judgment Debtors shall be responsible for
18   timely payments of all amounts owed under the HI Judgment and the Judgment
19   Debtors shall be responsible for timely payments of all amounts owed under the
20   Judgment.
21         2.     Failure to Make Full Payment by October 30, 2020.
22                2.1.   General. It is the position of the Judgment Creditors that
23   defendants caused the Judgment Creditors damages substantially greater than the
24   amounts that the Judgment Debtors are obligated to pay under the Judgment. That
25   being said, the Judgment Creditors are willing to accept the lower sum set forth in the
26

27
                                                5
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    Judgment in consideration for the full and timely compliance of all obligations of the
2    Judgment Debtors set forth in the Judgment.
3                 2.2.   Modification of the Judgment. If the Judgment Debtors fail to
4    fully satisfy the Judgment by October 30, 2020, in addition to all other rights and
5    remedies that the Judgment Creditors may have (all of which are hereby expressly
6    reserved), the Judgment Creditors, in their sole discretion, shall have the right to
7    move the court to modify the Judgment to determine: (i) whether the Judgment
8    Debtors are liable to the Judgment Creditors for fraud; and/or (ii) increase the
9    monetary obligations of the Judgment Debtors to include an award of punitive
10   damages if the court determines that punitive damages are warranted pursuant to
11   California Civil Code Section 3294 (regardless of whether the Judgment Debtors are
12   determined liable to the Judgment Creditors for fraud).
13                2.3.   Cooperation to Allow the Court to Evaluate Whether to Modify
14   the Judgment. To give full effect to this Paragraph 4 (and all subsections), as it relates
15   to the modification of the Judgment, the Judgment Creditors and Judgment Debtors
16   unconditionally agree to the following: (i) the court will retain jurisdiction to enforce
17   and modify the Judgment; (ii) the failure of the Judgment Debtors to satisfy the
18   Judgment will constitute a “significant change” that was not foreseeable; and (iii) the
19   failure of the Judgment Debtors to satisfy the Judgment constitutes a “hardship” upon
20   the Judgment Creditors.
21         In addition, as it relates to the modification of the Judgment, the Judgment
22   Debtors agree to waive all defenses relating to: (i) the lack of jurisdiction of the court
23   to modify the Judgment; (ii) the lack of a significant change in circumstances
24   warranting a modification; (iii) the lack of hardship on the part of the Judgment
25   Creditors warranting a modification; (iv) the foreseeability of the failure of the
26   Judgment Debtors to satisfy the Judgment; (v) the doctrines of res judicata and
27
                                                  6
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    collateral estoppel; and (vi) the passage of time (e.g., statute of limitations and laches)
2    to the extent that such defenses rely upon the time accrued between the date of entry
3    of the Judgment to the date that the Judgment is satisfied in full.
4          3.     Bankruptcy or Insolvency Proceeding. Each of the Judgment Debtors
5    individually acknowledges and the Judgment Debtors collectively acknowledge that
6    each payment and all of the payments made pursuant to the terms of Paragraphs 1.1
7    – 1.4 and the sale of the Property pursuant to the terms of Paragraph 1.5, and any and
8    all other payments made by the Judgment Debtors pursuant to this Agreement are a
9    contemporaneous exchange for new value given to the Judgment Creditors and/or are
10   in fact a contemporaneous exchange as those terms are understood under the United
11   States Bankruptcy Code. In addition, the Judgment Debtors acknowledge that each
12   payment and all of the payments made pursuant to the terms of Paragraphs 1.1 – 1.4
13   and the sale of the Property pursuant to the terms of Paragraph 1.5, and any and all
14   other payments made by the Judgment Debtors to the Judgment Creditors pursuant to
15   this Agreement, were negotiated at arm’s length, were made in good faith, and
16   were/are supported by value and/or reasonable equivalent value received from the
17   Judgment Creditors in exchange for such payments.
18                3.1.   Moreover, the Judgment Debtors either individually and/or
19   collectively shall not file a petition under any chapter of the United States Bankruptcy
20   Code within 91 days of the receipt of any payment by the Judgment Creditors made
21   by the Judgment Debtors pursuant to this Agreement. In addition, the Judgment
22   Debtors individually and/or collectively shall not file any receivership, dissolution,
23   assignment for the benefit of creditors, or similar voluntary insolvency proceeding
24   within 91 days of the receipt of any payment by the Judgment Creditors made by the
25   Judgment Debtors pursuant to this Agreement, including but not limited to the Fourth
26   Payment. If the Judgment Debtors, either individually or collectively, file a petition
27
                                                  7
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    for relief under any chapter(s) of the United States Bankruptcy Code before this
2    Agreement is fully performed, the Judgment Creditors shall be entitled to immediate
3    relief from and lifting of the automatic stay under Paragraph 362 of the United States
4    Bankruptcy Code without any opposition from the Judgment Debtors and/or any of
5    the Judgment Debtors that filed such petition (each a “Filing Debtor”). Moreover,
6    each Filing Debtor waives each and every defense, setoff, or counter-claim(s) that it
7    could otherwise assert in opposition to any motion by the Judgment Creditors for
8    relief from the automatic stay for any purpose. Similarly, the Judgment Debtors
9    acknowledge that each of them individually and/or collectively agree(s) that any
10   voluntary insolvency proceedings, whether for the appointment of a receiver, an
11   assignment for the benefit of creditors, a dissolution, or similar insolvency proceeding
12   was/is/has been filed in bad faith, and any motion filed by the Judgment Creditors to
13   dismiss such proceeding(s) should be immediately granted and that the Judgment
14   Debtors individually and/or collectively waive any and all defenses to any motion(s)
15   filed by the Judgment Creditors to dismiss such proceeding(s).
16         4.     Waiver of Rights to Appeal Judgment. The Judgment Debtors agree
17   to fully and unconditionally waive all of their rights to appeal the Judgment.
18         5.     Responsibility for Payment of Taxes. The Judgment Debtors shall be
19   solely responsible for payment of all taxes owed to all applicable tax authorities in the
20   United States relating to the ownership and sale of the BW Property. The Judgment
21   Creditors shall be solely responsible for payment of all taxes owed to all applicable
22   tax authorities for the settlement payments/payments received pursuant to the
23   Judgment.
24         6.     Withdrawal of Lis Pendens. The Judgment Creditors shall withdraw
25   their recorded lis pendens from the Best Western Inn located at 3110 N. Blackstone
26   Avenue, Fresno, California 93703, by August 20, 2019 or as soon thereafter as
27
                                                 8
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    reasonably possible, provided that, Plaintiffs have received adequate contractual
2    assurances that the gross sale proceeds of the BW Property will be deposited into an
3    escrow account pursuant to the Paragraph 1.5.
4          7.     Attorney’s Fees. The Judgment Creditors and the Judgment Debtors
5    shall each bear their own respective attorneys’ fees and costs accrued in the Lawsuit.
6    If any party to the Judgment seeks to enforce or move to modify the Judgment, the
7    prevailing party shall be entitled to payment of its reasonable attorneys’ fees.
8          8.     Indemnity. The Judgment Debtors agree to indemnify, defend and hold
9    harmless the Judgment Creditors for, from and against any and all liability, demands,
10   damages, claims, causes of action, judgments, awards, expenses, and fees (including
11   reasonable fees of attorneys, experts and consultants) including, but not limited to,
12   claims for personal injury, emotional and psychological distress, pain and suffering,
13   property damage, loss of income, diminution in business value or goodwill, and death,
14   that arises from, pertains to, or relates to (whether in whole or in part) the Judgment
15   Debtor’s breach of the Judgment. The parties intend for this provision to not violate
16   any applicable laws (including Civil Code §§ 2782 et. seq.) and, to the fullest extent
17   permitted by law, this provision shall be interpreted in such a manner. For avoidance
18   of doubt, no indemnitor shall be required to indemnify or defend an indemnitee for
19   that indemnitee’s sole negligence or willful misconduct as adjudicated by a court of
20   competent jurisdiction.
21         The Judgment Creditors agree to indemnify, defend and hold harmless the
22   Judgment Debtors, KSY, KYM, Victus and Blackstone for, from and against any and
23   all liability, demands, damages, claims, causes of action, judgments, awards,
24   expenses, and fees (including reasonable fees of attorneys, experts and
25   consultants) including, but not limited to, claims for personal injury, emotional and
26   psychological distress, pain and suffering, property damage, loss of income,
27
                                                 9
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    diminution in business value or goodwill, and death, that arises from, pertains to, or
2    relates to (whether in whole or in part) the Judgment Creditor’s breach of the
3    Judgment. The parties intend for this provision to not violate any applicable laws
4    (including Civil Code §§ 2782 et. seq.) and, to the fullest extent permitted by law, this
5    provision shall be interpreted in such a manner. For avoidance of doubt, no indemnitor
6    shall be required to indemnify or defend an indemnitee for that indemnitee’s sole
7    negligence or willful misconduct as adjudicated by a court of competent jurisdiction.
8          9.     Lis Pendens. The Judgment Creditors will not attach a lis pendens against real
9    property that Defendants own prior to October 30, 2020, provided that, Defendants
10   act in good faith to not transfer assets to third parties or otherwise circumvent the
11   Judgment.
12         10.    Stay. The court shall retain jurisdiction of this matter for the purpose of
13   enabling the parties to apply to the court at any time for such further orders and
14   directives as may be necessary or appropriate for the interpretation of modification of
15   the Judgment or for the enforcement of compliance therewith.
16                                        SECTION 2:
17                       STIPULATED FINDINGS OF FACT AND
18                   CONDITIONAL RELEASES BY ALL PARTIES
19         1.     Findings of Fact. SJS, HJS, Bob, YYPM, YYI, KMY, KSY, Victus and
20   Blackstone unconditionally agree to be bound by the following findings of fact and
21   will not contest, in any manner or forum, each of the following:
22                1.1    HJS owns 50% of all preferred shares of YYPM.
23                1.2    SJS owns 50% of all preferred shares of YYPM.
24                1.3    Bob owns a total of 50% of all stocks of YYPM.
25                1.4    Bob owns a total of 100% of all shares of YYPM common stock.
26                1.5    Bob owns 50% of all outstanding stocks of YYPM.
27
                                                 10
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1                 1.6    YYI owes SJS Two Hundred Thousand Dollars ($200,000).
2                 1.7    HJS owns 81.972% interest in YYI.
3          2.     Mutual Release of Claims.
4                 2.1.   Plaintiffs’ Release of Claims. Upon full payment of all sums owed
5    by the Judgment Debtors under the Judgment (and dismissal with prejudice of the
6    counter-complaint filed against the Judgment Creditors), the Judgment Creditors,
7    individually and in their capacities as shareholders, owners, members, partners,
8    officers, and/or directors of YYPM, YYI, Y&Y Enterprises, LLC, and any legal
9    entity, agree to finally and forever release, waive, and discharge the Judgment
10   Debtors, KMY, KSY, Victus, Blackstone, and their past and current representatives,
11   agents, officers, directors, owners, members, partners, shareholders and employees
12   from any and all claims, actions, lawsuits, causes of action, liens, debts, awards,
13   judgments, liabilities, demands, obligations, contracts or commitments, debts,
14   accounts, covenants, disputes, controversies, agreements, promises, acts, costs, fees
15   and expenses (including without limitation attorneys’ fees, experts’ fees and
16   consultants’ fees), damages, and executions, of whatever kind or nature, including
17   (but not limited to) statutory, civil, common law or administrative claims, contract or
18   tort claims, whether express, implied in law or fact, oral or written, whether known
19   or unknown, suspected or unsuspected, fixed or contingent, apparent or concealed, at
20   law or in equity, in connection with, that relates to, or arises from the Lawsuit, or any
21   investments or financial transactions between the Judgment Creditors, and the
22   Judgment Debtors, KMY, KSY, Victus, or Blackstone.
23                2.2.   Defendants’ Release of Claims. Upon full payment of all sums
24   owed by the Judgment Debtors under the Judgment (and the dismissal with prejudice
25   of the Lawsuit against KMY, KSY, Victus, and Blackstone), the Judgment Debtors,
26   KMY, KSY, Victus, and Blackstone (individually and in their capacities as
27
                                                 11
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    shareholders, owners, members, partners, officers, employees, and/or directors of any
2    legal entity) and anyone “standing in the shoes” of any of the foregoing, whether a
3    trustee, debtor-in-possession, examiner, receiver, assignee for the benefit of creditors,
4    custodian, responsible officer, corporate monitor, administrator, executor, or other
5    court-appointed fiduciary, agree(s) to finally and forever release, waive, and discharge
6    HJS and SJS (and their respective past and current representatives, agents, officers,
7    directors, owners, members, partners, shareholders and employees) from any and all
8    claims, actions, lawsuits, causes of action, liens, debts, awards, judgments, liabilities,
9    demands, obligations, contracts or commitments, debts, accounts, covenants,
10   disputes, controversies, agreements, promises, acts, costs, fees and expenses
11   (including without limitation attorneys’ fees, experts’ fees and consultants’ fees),
12   damages, and executions, of whatever kind or nature, including (but not limited to)
13   statutory, civil, common law or administrative claims, contract or tort claims, whether
14   express, implied in law or fact, oral or written, whether known or unknown, suspected
15   or unsuspected, fixed or contingent, apparent or concealed, at law or in equity, in
16   connection with, that relates to, or arises from the Lawsuit or any investments or
17   financial transactions between the Judgment Creditors and the Judgment Debtors,
18   KMY, KSY, Victus, or Blackstone.
19                2.3.   Civil Code Section 1542. EACH PARTY ACKNOWLEDGES
20   THAT IT HAS BEEN ADVISED BY THEIR RESPECTIVE LEGAL COUNSEL
21   AND ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
22   SECTION 1542, WHICH PROVIDES AS FOLLOWS:
23                “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
24                WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
25                EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
26                THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
27
                                                 12
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1                 HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
2                 WITH THE DEBTOR.”
3          BEING AWARE OF SAID CODE PARAGRAPH, EACH RELEASING
4    PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS IT/HE/SHE
5    MAY HAVE THEREUNDER, AS WELL AS ANY AND ALL RIGHTS IT/HE
6    MAY HAVE BY REASON OF OTHER STATUTES OR COMMON LAW
7    PRINCIPLES OF SIMILAR EFFECT.
8                 2.4.   Agreement Effective Notwithstanding Subsequent Discovery of
9    Different Facts. Each party acknowledges that it/he/she may hereafter discover facts
10   different from or in addition to those they now know or believe to be true with respect
11   to the claims, demands, causes of action, obligations, damages, liabilities of any
12   nature whatsoever that are the subject of the release set forth herein, and each party
13   hereto expressly agrees to assume the risk of the possible discovery of additional or
14   different facts, and agree that the release shall be and remain effective in all respects
15   regardless of such additional or different facts.
16                2.5.   Representation of Non-Assignment. Each releasing party warrants
17   that it has not, prior to the execution of this Judgment, assigned to any other person
18   or entity any of the claims being settled, released or waived by the terms of this
19   Judgment. Accordingly, if any person or entity not a party to this Judgment hereafter
20   makes any claim against any released party, and such claim arises as a result of any
21   assignment (whether in fact or by operation of law) or purported subrogation of the
22   rights of any releasing party, then that releasing party agrees to indemnify, defend,
23   and hold harmless each released party against any and all losses, costs, expenses,
24   attorney's fees, obligations or other liabilities at the time such losses are incurred
25   arising out of or relating to any such purported claims asserted by any such third party.
26                        [Rest of this page is intentionally left blank]
27
                                                 13
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1
                                           Exhibit A

2               Permitted Expenses for the Sale of Best Western Property
3
     YYPM, Bob, HJS and SJS agree to incorporate the following into the escrow
4    instructions with regard to the sale of the Best Western Inn property located on 3110
5
     N. Blackstone Avenue, Fresno, California 93703 (the “Property”):

6    The net sale proceeds from the sale of the Property (as used herein, the term “net sale
7
     proceeds” shall mean the gross sale proceeds from the sale of the Property minus any
     necessary and reasonable categories of acceptable expenses below relating to the sale)
8    shall be disbursed directly from escrow to HJS and SJS (as they may determine) to
9
     the extent the BW Judgment and HI Judgment remain unsatisfied in full:

10   Processing Fees
11
     Appraisal Reports
     Appraisal Reviews
12   Tax Services
13   Credit Reports
     Flood Hazard Determination
14   Flood Hazard Analyzation
15   UCC Searches
     Certificate of Good Standing
16   Site Inspection Fees
17   Tax Impound Reserves (Federal, State, County and City)
     Prepaid Interest
18   Legal Fees
19   Escrow Fees
     Grant Deed Preparation
20
     Pay Off Demand Processing Fees
21   CA FTB Payment Processing Fees
     New Loan Service Fees
22
     TOT Taxes
23   TBID Taxes
     CA Tourism Assessment Taxes
24
     Title Insurance
25   Title Insurance Inspections
     Title Insurance Processing Fees
26
     ALTA Surverys
27
                                                14
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1
     Endorsements
     Inspection Fees
2    Recording Fees
3
     Grant Deed Processing
     Grant Deed Recording
4    Assignment of Rents
5
     State Transfer Taxes
     County Transfer Taxes
6    City Transfer Taxes
7
     Notary Fees
     Signing Service Fees
8    Property Tax Prorations
9
     Repair Credits offered to a bona fide purchaser in good faith
     Federal Capital Gains Taxes for the sale of YYPM
10   State Capital Gains Taxes for the sale of YYPM
11
     Federal Corporate Income Taxes for YYPM
     State Corporate Income Taxes YYPM
12

13   For avoidance of doubt, none of the above expenses shall be made unless reasonable,
     and necessary (or widely accepted and customary practice) for the sale of substantially
14   similar properties.
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                15
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1
              STIPULATED AS TO SECTION 1: STIPULATED JUDGMENT
2         BETWEEN JUDGMENT CREDITORS AND JUDGMENT DEBTORS1
3

4    Dated: August ___, 2019               HYUN JU SHIN
5
                                                   Sign:
6

7
     Dated: August ___, 2019               SU JUNG SHIN

8                                                  Sign:
9
     Dated: August ___, 2019               BOB YOUNG YOON
10

11
                                                   Sign:

12   Dated: August ___, 2019               Y&Y PROPERTY MANAGEMENT, INC.
13
                                                   Sign:
14                                                 Name:
15                                                 Title:

16   Dated: August ___, 2019               YOON AND YOON INVESTMENTS, LLC
17
                                                   Sign:
18                                                 Name:
19                                                 Title:
20

21       STIPULATED AS TO SECTION 2: STIPULATED FINDINGS OF FACT
                AND CONDITIONAL RELEASES BY ALL PARTIES2
22

23   Dated: August ___, 2019               HYUN JU SHIN
24
     1
25
       The Court notes that the filed stipulation (Doc. No. 52) contains signatures in counterparts for
     this “Section 1.”
26   2
       The Court notes that the filed stipulation (Doc. No. 52) contains signatures in counterparts for
     this “Section 2.”
27
                                                       16
28       STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
              JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
            CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1
                                   Sign:
2

3
     Dated: August ___, 2019   SU JUNG SHIN

4                                  Sign:
5
     Dated: August ___, 2019   BOB YOUNG YOON
6

7
                                   Sign:

8    Dated: August ___, 2019   Y&Y PROPERTY MANAGEMENT, INC.
9
                                   Sign:
10                                 Name:
11
                                   Title:

12   Dated: August ___, 2019   YOON AND YOON INVESTMENTS, LLC
13
                                   Sign:
14                                 Name:
15                                 Title:

16   Dated: August ___, 2019   KYOUNG MEE YOON
17
                                   Sign:
18

19   Dated: August ___, 2019   KYOUNG SUP YOON
20
                                   Sign:
21

22
     Dated: August ___, 2019   THE VICTUS GROUP, INC.
23
                                   Sign:
24
                                   Name:
25                                 Title:
26
     Dated: August ___, 2019   BLACKSTONE SEATTLE, LLC
27
                                      17
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1
                                          Sign:
2                                         Name:
3
                                          Title:

4

5
                         AGREED AS TO FORM AND CONTENT

6

7
     Dated: August ___, 2019        GOLDBERG SEGALLA, LLP

8

9
                                    Sign:
                                    Name:          David Y. Choi, Esq.
10

11
     Dated: August ___, 2019        CHRISTINE PARK LAW FIRM, APC
12

13                                  Sign:
                                    Name:          Boksoon Christine Park, Esq.
14

15

16

17         After consideration, the Court will give effect to the stipulation.
18

19
     IT IS SO ORDERED.

20   Dated: September 10, 2019
                                         SENIOR DISTRICT JUDGE
21

22

23

24

25

26

27
                                              18
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
